Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/573,398 filed 01/11/2022.  Claims 1-18 are pending and have been examined.
The information disclosure statement (IDS) submitted on 01/11/2022 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, 10-13 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 12, 14 and 17 of U.S. Patent No. 11,240,550. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claims.


Application No. 17/573,398
U.S. Patent No. 11,240,550
1. An electronic apparatus comprising: 
1. An electronic apparatus comprising: 
a display; a communication circuit configured to communicate with an external apparatus; and a processor configured to: 
(claim 1) a display; a communication circuit; and a processor configured to: 
transmit, to the external apparatus, a request to receive information on a screen which is currently displayed on the external apparatus, 
(claim 1) display an image on the display, 
in response to receiving a request for transmitting content of the image from an external apparatus through the communication circuit, 
receive, from the external apparatus, a response corresponding to the request, 
3. The electronic apparatus of claim 1, wherein the processor is further configured to: based on the identifying to perform the operation for selecting the content, transmit information regard to the plurality of contents included in the image to the external apparatus, and receive the user input selecting one of the plurality of contents from the external apparatus.

based on the response, identify a number of contents displayed in the screen, 
(claim 1) identify whether or not to perform an operation for selecting content based on a number of content views displayed on the display and included in the image,
based on identifying that a plurality of contents is displayed in the screen, display a user interface (UI) on the display for selecting one among the plurality of contents, 
(claim 1) based on the identifying to perform the operation for selecting the content, receive a user input for selecting the content from the external apparatus, and 
in response to a content, among the plurality of contents, being selected by a user input through the UI, transmit a signal indicating the selected content to the external apparatus, and 
receive, from the external apparatus, data corresponding to the content to display an image on the display.
(claim 1) transmit data of the content, which is selected from a plurality of contents in the image according to the user input, to the external apparatus through the communication circuit, and 



It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 4 of the application corresponds to claim 1 of the patent.
Claim 5 of the application corresponds to claim 1 of the patent.
Claim 6 of the application corresponds to claim 6 of the patent.
Claim 7 of the application corresponds to claims 12 and 14 of the patent.
Claim 10 of the application corresponds to claim 12 of the patent.
Claim 11 of the application corresponds to claim 12 of the patent.
Claim 12 of the application corresponds to claim 17 of the patent.
Claim 13 of the application corresponds to claims 1 and 3 of the patent.
Claim 16 of the application corresponds to claim 1 of the patent.
Claim 17 of the application corresponds to claim 1 of the patent.
Claim 18 of the application corresponds to claim 6 of the patent.
Claims 2, 3, 8, 9, 14 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 12 and 18 of U.S. Patent No. 11,240,550 in view of Kim et al. (US 2014/0002389), herein Kim. 
Consider claim 2, the patented claim 1 clearly teaches the apparatus according to claim 1.
However, the patented claims do not explicitly teach the UI includes a plurality of graphic objects respectively corresponding to the plurality of contents, the plurality of graphic objects being arranged to correspond to a position and a size of content images of the plurality of contents in the screen.
In an analogous art, Kim, which discloses a system for sharing displayed content between devices, clearly teaches the UI includes a plurality of graphic objects respectively corresponding to the plurality of contents, the plurality of graphic objects being arranged to correspond to a position and a size of content images of the plurality of contents in the screen. (Fig. 12D: An image of the captured TV content screen is displayed on external electronic devices 10c_1 and 10c_2, [0180])
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by the UI includes a plurality of graphic objects respectively corresponding to the plurality of contents, the plurality of graphic objects being arranged to correspond to a position and a size of content images of the plurality of contents in the screen, as taught by Kim, for the benefit of sharing the content displayed by the television.
Claim 3 of the application corresponds to claim 7 of the patent.
Claim 8 of the application corresponds to claim 12 of the patent in view of Kim paragraph [0180].
Claim 9 of the application corresponds to claim 18 of the patent.
Claim 14 of the application corresponds to claim 1 of the patent in view of Kim paragraph [0180].
Claim 15 of the application corresponds to claim 7 of the patent.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425